Case 6:19-cv-00055-NKM-RSB Document 82 Filed 11/17/20 Page 1 of 6 Pageid#: 1701




                                    IN THE U.S. DISTRICT COURT
                              FOR THE WESTERN DISTRICT OF VIRGINIA
                                       LYNCHBURG DIVISION

  RUTH ANN WARNER, as Guardian of                          )
  JONATHAN JAMES BREWSTER WARNER                           )
                                                           )
                     Plaintiff,                            )
                                                           )
  v.                                                       )       Civil Action No. 6:19cv00055
                                                           )
  CENTRA HEALTH, INC., et al.,                             )
                                                           )
                     Defendants.                           )


                   PETITION FOR APPROVAL OF COMPROMISE SETTLEMENT

              COMES NOW the Plaintiff, by counsel, and petitions this Court for approval of a

  settlement pursuant to Virginia Code § 8.01-424. In support of this Petition, Plaintiff states as

  follows:

              1.     Jonathan James Brewster Warner (Mr. Warner) was paralyzed as a result of a

  shooting incident on January 11, 2016, at Lynchburg General Hospital.

              2.     On July 14, 2017, Ruth Ann Warner (Plaintiff) qualified as the Guardian of Mr.

  Warner in Amherst County Circuit Court.

              3.     Plaintiff, as Guardian of Mr. Warner, thereafter asserted claims against multiple

  defendants.

              4.     Baskervill Architecture, Inc. (hereinafter “Baskervill”) is one of those Defendants.

              5.     Baskervill disputes any liability; however, without admitting liability or

  negligence it has offered to compromise Plaintiff’s claims against it for $150,000.00.

              6.     Plaintiff has agreed to accept that amount in full and final settlement of any and


  {00693758-1 }
Case 6:19-cv-00055-NKM-RSB Document 82 Filed 11/17/20 Page 2 of 6 Pageid#: 1702




  all claims against Baskervill arising out of the injuries of Mr. Warner arising out of the January

  11, 2016 shooting.

              7.    Plaintiff has been and is represented by MichieHamlett PLLC and James River

  Legal Associates attorney (the Law Firms), who have rendered valuable legal assistance and

  engaged in extensive litigation on behalf of Plaintiff and Mr. Warner and will continue to do so.

  The Law Firms have also advanced significant sums on behalf of Plaintiff and Mr. Warner in

  prosecuting this action and will continue to do so, including but not limited to expert witness

  fees, court costs, travel costs, and other litigation expenses. The Law Firms will provide an

  itemization of their costs to the Court prior to the approval hearing but asks that they be able to

  submit their contingency percentage and advanced costs for in camera review due to the ongoing

  litigation against other defendants.

              8.    Plaintiff anticipates using these funds, net of Court ordered fees, costs, and lien

  reimbursement, to fund a special needs trust for the benefit of Mr. Warner.

              9.    The Law Firms are in the process of determining the full amount of applicable

  medical liens arising out of treatment for Mr. Warner’s injuries related to the shooting, including

  with Virginia’s Department of Medical Assistance Services (Medicaid), and will submit those

  and any proposed reductions to the Court in advance of the approval hearing. To the extent that

  there is any disagreement between the lien holders and Plaintiff regarding an asserted lien,

  Plaintiff will put the lien holder on notice of the approval hearing.

              10.   Plaintiff and the Law Firms anticipate asking this Court to approve a 1/3, 1/3, 1/3

  split ($50,000 each) between the Plaintiff, the Law Firms, and the lien holders. This would

  represent a substantial reduction for everyone involved, but with the understanding that the


  {00693758-1 }                                       2
Case 6:19-cv-00055-NKM-RSB Document 82 Filed 11/17/20 Page 3 of 6 Pageid#: 1703




  litigation against other Defendants is still ongoing and there may be additional future funds

  available.

              11.    Plaintiff, Baskervill, and their counsel are informed and believe that the

  compromise and settlement is just and reasonable under all circumstances and request that this

  compromise offer be approved.

              12.    Court approval of this settlement shall serve as a full and final release of

  Baskervill Architecture, Inc., its insurance company, and their respective heirs, executors,

  administrators, assignees, officers, directors, stockholders, members, managers, agents,

  employees, servants, parent corporations, subsidiaries, related or affiliated corporations,

  successors in interest and insurers, from any and all past, present, or future claims, demands,

  obligations, actions, causes of action, rights, damages, costs, losses, expenses and compensation

  by any nature whatsoever, based on any theory of recovery and whether for compensatory,

  punitive, or other damages, which Plaintiff or Mr. Warner now have or which they may hereafter

  accrue as a result of the injuries he sustained on January 11, 2016.

              WHEREFORE, Plaintiff respectfully request that the Petition be received and filed; that

  the compromise and settlement be approved by the Court; and that the Court enter an appropriate

  order to effectuate the compromise settlement of said parties.


                                                                          Respectfully submitted,
                                                               RUTH ANN WARNER, as Guardian of
                                                           JONATHAN JAMES BREWSTER WARNER
                                                                                     By Counsel




  {00693758-1 }                                        3
Case 6:19-cv-00055-NKM-RSB Document 82 Filed 11/17/20 Page 4 of 6 Pageid#: 1704




     /s/ M. Bryan Slaughter            .
  M. Bryan Slaughter, Esquire (VSB No. 41910)
  E. Kyle McNew, Esquire (VSB No. 73210)
  MICHIEHAMLETT
  310 4th Street NE, 2nd Floor
  P.O. Box 298
  Charlottesville, Virginia 22902
  (434) 951-7200; (434) 951-6464 Facsimile
  bslaughter@michiehamlett.com
  kmcnew@michiehamlett.com

  M. Paul Valois (VSB No. 72326)
  JAMES RIVER LEGAL ASSOCIATES
  7601 Timberlake Road
  Lynchburg, Virginia 24502
  (434) 845-4529; (434) 845-8536 Facsimile
  mvalois@vbclegal.com

  Counsel for Plaintiff




  {00693758-1 }                                 4
Case 6:19-cv-00055-NKM-RSB Document 82 Filed 11/17/20 Page 5 of 6 Pageid#: 1705




                                     CERTIFICATE OF SERVICE

          I hereby certify that on this 17th day of November, 2020, a true and accurate copy of the
  foregoing was electronically filed with the Clerk of Court using the CM/ECF system, which will
  send a notification of such filing to the following:

              Stephan F. Andrews, Esquire (VSB No. 23756)
              J. Brandon Sieg, Esquire (VSB No. 84446)
              O’HAGAN MEYER, PLLC
              411 E. Franklin Street, Suite 500
              Richmond, VA 23219
              (804) 403-7100; (804) 403-7110 Facsimile
              sandrews@ohaganmeyer.com
              bsieg@ohaganmeyer.com
              Counsel for Baskervill Architecture, Inc.

              Elizabeth Guilbert Perrow, Esquire (VSB No. 42820)
              Daniel T. Sarrell, Esquire (VSB No. 77707)
              Joshua F. P. Long, Esquire (VSB No. 65684)
              Joshua R. Treece, Esquire (VSB No. 79149)
              J. Walton Milam III, Esquire (VSB No. 89406)
              WOODS ROGERS PLC
              Post Office Box 14125
              Roanoke, VA 24038-4125
              (540) 983-7600
              (540) 983-7711 Facsimile
              eperrow@woodsrogers.com
              dsarrell@woodsrogers.com
              jlong@woodsrogers.com
              jtreece@woodsrogers.com
              wmilam@woodsrogers.com
              Counsel for Centra Health, Inc.

              Eric P. Burns, Esquire (VSB No. 76554)
              Eric L. Olavson, Esquire (VSB No. 87872)
              WILSON ELSER MOSKOWITZ EDELMAN & DICKER, LLP
              8444 Westpark Drive, Suite 510
              McLean, Virginia 22102
              (703) 245-9300
              (703) 245-9301 Facsimile
              eric.burns@wilsonelser.com
              eric.olavson@wilsonelser.com
              Counsel for Dana Luck, James Barr, and Wesley Gillespie


  {00693758-1 }                                     5
Case 6:19-cv-00055-NKM-RSB Document 82 Filed 11/17/20 Page 6 of 6 Pageid#: 1706




              Jennifer D. Royer, Esquire (VSB No. 68099)
              ROYER LAW FIRM, PC
              Post Office Box 4525
              Roanoke, Virginia 24015
              (540) 788-2982
              (540) 675-4093 Facsimile
              jroyer@royerlawfirm.com
              Counsel for Katherine Prater


                                                           /s/ M. Bryan Slaughter   .




  {00693758-1 }                                    6
